EXHIBIT 10.34

 

Summary of Executive Bonus Plans

(adopted March 14, 2012)

 

On March 14, 2012, our Board of Directors approved and adopted a new executive
incentive bonus plan and certain additional separate individual bonus plans for
our executive officers to be effective for the fiscal year ending December 31,
2012. The new executive bonus plans were approved and recommended to the Board
of Directors by the Compensation Committee after consideration by the Committee
of our compensation philosophies, principles and processes as described in our
Annual Report on Form 10-K/A for the fiscal year ended December 31, 2010 filed
with the Securities and Exchange Commission on April 29, 2011. These
philosophies, principles and processes provide for periodic review by the
Committee of the performance of our executive officers, the components of their
compensation and the effectiveness of our compensation programs in rewarding the
contributions of our executive officers towards enhancing our specific business
goals while retaining and motivating high quality individuals. In adopting the
new executive bonus plans for the fiscal year ending December 31, 2012, the
Committee considered a 2010 report from an independent third party compensation
consultant, Towers Watson, together with other recent competitive market data.

 

The general executive bonus plans cover the following executive officers, with
applicable incentive targets under the plans indicated as a percentage of base
salary for each as follows:

 

Name

 

Title

 

Total Target

 

Executive
Quantitative Plan
% of Target

 

Executive
Qualitative Plans
% of Target

 

Frank Khulusi

 

Chairman and Chief Executive Officer

 

50% of base salary

 

100

%

0

%

Mark McGrath

 

President

 

50% of base salary

 

100

%

0

%

Brandon LaVerne

 

Chief Financial Officer

 

40% of base salary

 

100

%

0

%

Kristin Rogers

 

EVP, Sales and Marketing

 

40% of base salary

 

67

%

33

%

Rob Newton

 

EVP, General Counsel

 

40% of base salary

 

0

%

100

%(1)

Joseph Hayek

 

EVP, Corporate Development and Investor Relations

 

40% of base salary

 

100

%(2)

0

%

 

--------------------------------------------------------------------------------

(1)          Mr. Newton does not participate in the executive quantitative plan
based on an agreement between the company and Mr. Newton, which was originally
entered into in June of 2004 in an effort to avoid any conflict of interest in
the outcome of his legal advice to the company.

(2)          Mr. Hayek’s plan calls for a minimum annual payment under his bonus
plan of 20% of his base salary, regardless of quantitative achievement.

 

Executive Quantitative Plan

 

The executive quantitative plan will be funded at the above amounts if the
company achieves 100% of a target of EBITDA for the 2012 calendar year. EBITDA
is defined under the plan as earnings before interest, taxes, depreciation and
amortization, and adjusted for non-recurring special charges, if any, to be
excluded from the calculation of EBITDA in the discretion of the Compensation
Committee, including, but not limited to non-cash adjustments such as goodwill
and intangible asset adjustments, material unforeseen litigation and
restructuring and related severance costs.

 

The plan also has a minimum EBITDA for any quantitative incentive bonuses to be
paid under the plan and contains incentive bonus decelerators based on
performance below the performance target. If the company’s performance falls
below the performance target, but is at least 90% of the performance target, the
incentive bonuses may be reduced by a percentage of the incentive bonus target
equal to two times the percentage points by which EBITDA falls below the
performance target. For example, if the company achieves 90% of the performance
target, incentive bonuses under the plan may be funded at 80% of the target
incentive bonus amounts described above.

 

Additional decelerators will apply if the company’s performance is between 80%
and 90% of the performance target.  In such event, in addition to the first
decelerator described above for performance between 90% and 100% of the
performance target, the incentive bonus amounts may be further decreased by an
additional eight times the percentage points by which EBITDA falls below 90% of
the performance target.  For example, if the company achieves 85% of the
performance target, incentive bonuses under the plan may be funded at 40% of the
incentive bonus amounts described above.  If the company achieves less than 80%
of the performance target, the plan will not be funded, and no incentive bonuses
will be paid under the plan.

 

--------------------------------------------------------------------------------


 

The plan also contains accelerators under which the incentive bonus amounts can
exceed the above described target incentive bonus amounts. If the company’s
performance is between 100% and 110% of the performance target, the incentive
bonuses may be increased at a rate of two times the percentage points by which
EBITDA exceeds 100% of the performance target.  For example, if the company
achieves 110% of the performance target, the incentive bonuses may be paid at
120% of the above described incentive bonus target amounts.

 

Additional accelerators are available if the company’s performance is between
111% and 120% of the performance target. In such event, in addition to the first
accelerator described above for performance between 100% and 110% of the
performance target, the incentive bonus amounts may be further increased by an
additional four times the percentage points by which the performance target
exceeds 110%. For example, if the company achieves 120% of the performance
target, the plan may be funded and incentive bonuses paid at 160% of the above
described incentive bonus target amounts.

 

Further accelerators are available if the company’s performance is between 121%
and 127% of the performance target.  In such event, in addition to the two
accelerators described above for performance between 100% and 120% of the
performance target, the incentive bonus amounts may be further increased by an
additional six times the percentage points by which the performance target
exceeds 120%.  For example, if the company achieves 125% of the performance
target, the plan may be funded and incentive bonuses paid at 190% of the above
described incentive bonus target amounts, with a maximum funding of 202% of the
incentive bonus targets. If the company achieves 127% or more of the performance
target, the plan may be funded and incentive bonuses paid at 202% of the above
described incentive bonus target amounts.

 

Individual Qualitative Plans

 

In addition to any incentive earned under the executive quantitative plan above,
Ms. Rogers and Mr. Newton each have certain individual qualitative targets that
are tailored for their respective responsibilities to the company based on
recommendations made by the CEO and approved by the Compensation Committee and
shall be paid quarterly or annually in the discretion of the Compensation
Committee.

 

General Terms

 

All amounts funded under the any of the above plans may be increased or reduced
for each executive officer at the sole discretion of the Compensation Committee
based upon qualitative or quantitative factors which the Compensation Committee
may deem appropriate from time to time. In addition to participation in the
above described plans, all of our executive officers are eligible for additional
discretionary bonuses as determined from time to time by our Compensation
Committee.  No bonus is earned until it is paid under any of these plans.
Therefore, in the event the employment of an executive eligible under these
plans is terminated (either by the company or by the eligible executive, whether
voluntarily or involuntarily) before a bonus is paid, the executive will not be
deemed to have earned that bonus and will not be entitled to any portion of that
bonus.

 

--------------------------------------------------------------------------------